Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
November 5, 2013, among VITESSE SEMICONDUCTOR CORPORATION, a Delaware
corporation (the “Borrower”), the other Loan Parties (as defined below), and
WHITEBOX VSC LTD., a British Virgin Islands business company (the “Agent”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement dated as of August 23, 2007, as
amended by that First Amendment to Loan Agreement, dated as of October 16, 2009
(the “First Amendment”), as further amended by that Second Amendment to Loan
Agreement, dated as of February 14, 2011 (the “Second Amendment”; such Loan
Agreement as amended by the First Amendment and the Second Amendment, the
“Existing Loan Agreement”), and as further amended hereby, by and among the
lenders from time to time signatory thereto (collectively the “Lenders” and
individually each a “Lender”), the Borrower, and the Agent, as one of the
Lenders and as agent for the Lenders (the “Loan Agreement”).

 

RECITALS

 

WHEREAS, the Borrower desires to make certain amendments to the Loan Agreement
as set forth herein, and pursuant to Section 9.1 of the Loan Agreement such
amendments may only be made with the written consent of the Required Lenders.

 

WHEREAS, the Required Lenders hereby consent to such amendments as set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Amendments to the Loan Agreement.

 

(a)                                 Section 1.1 of the Loan Agreement is hereby
amended by deleting the following definitions:

 

“2.6(a)(ii) Prepayment Date”

 

“Term A Prepayment Date”

 

(b)                                 Section 1.1 of the Loan Agreement is hereby
amended by adding the following definitions in alphabetical order:

 

--------------------------------------------------------------------------------


 

“8.00% Debentures”:  Means the Borrower’s 8.00% convertible second lien
debentures due 2014 issued under the New Indenture.

 

“Change of Control Notice Period”: As defined in Section 2.6(e).

 

“Consolidated Revenue”:  Means, with respect to the Borrower for any period, the
aggregate of the revenue of Borrower and its Subsidiaries for such period, on a
consolidated basis, determined in accordance with the GAAP.

 

“Disqualified Stock”:  Means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the date on which the Term Notes mature.  The amount
of Disqualified Stock deemed to be outstanding at any time for purposes of this
Indenture will be the maximum amount that the Borrower and its Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.

 

“Fiscal Quarter”:  Means a fiscal quarter of the Borrower ending on one of
March 31, June 30, September 30, and December 31.

 

“Prepayment Percentage”:  Means, with respect to any prepayment made prior to
October 30, 2014, 5%; with respect to any prepayment made on or after
October 30, 2014 and prior to October 30, 2015, 3%; and with respect to any
prepayment made on or after October 30, 2015 and prior to the Maturity Date, 2%.

 

“Third Amendment”: Means the Third Amendment to the Loan Agreement dated as of
November 5, 2013.

 

“Unrestricted Cash”:  Means cash and Cash Equivalents that constitutes
collateral under the Security Documents over which the Agent for the benefit of
the Lenders has a perfected security interest and Lien that has priority over
and is senior in all respects and prior to any Lien in favor of any other
Person.”

 

(c)                                  Section 1.1 of the Loan Agreement is hereby
amended by deleting the existing definition of the following terms and replacing
them with the following:

 

“Change of Control”:  Means the occurrence of any of the following circumstances
that does not also constitute a Fundamental Change: (a) any Person or two or
more Persons acting in concert acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act), directly or indirectly, of Equity Interests of the Borrower
representing fifty percent (50%) or more of the combined voting power of all
Equity Interests of the Borrower entitled to vote in the election of directors;
or (b) the first day on which a majority of the members of the board of
directors of the

 

2

--------------------------------------------------------------------------------


 

Borrower are not Continuing Directors; or (c) any Person or two or more Persons
acting in concert acquiring by contract or otherwise, control over Equity
Interests of the Borrower representing fifty percent (50%) or more of the
combined voting power of all Equity Interests of the Borrower entitled to vote
in the election of directors.

 

“Contingent Obligation”: Means with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor,
(b) to purchase property, securities, Equity Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include (i) endorsements for collection or
deposit, in each case in the ordinary course of business, or (ii) the incurrence
by the Borrower or any Guarantor of any guarantee of Indebtedness of the
Borrower or any Subsidiary to the extent that the guaranteed Indebtedness was
permitted to be incurred by this Agreement.

 

“Effective Rate”:  With respect to the Term Loans, 9.00% per annum.

 

“Fundamental Change”:  Means any transaction or event (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, combination,
reclassification, recapitalization or otherwise) (a) that is consummated prior
to October 30, 2014 and (b) in connection with which 50% or more of the Common
Stock is exchanged for, converted into, acquired for or constitutes solely the
right to receive, consideration which is not at least 90% common stock that is
(i) listed on, or immediately after the transaction or event will be listed on,
a United States national securities exchange.

 

“Indebtedness”: Means with respect to any Person at the time of any
determination, without duplication, and in each case whether contingent or
otherwise: (a) all obligations of such Person for borrowed money (including
non-recourse obligations), (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, (f) all obligations

 

3

--------------------------------------------------------------------------------


 

of others secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
Capitalized Lease Obligations of such Person, (h) all obligations of such Person
in respect of interest rate swap agreements, cap or collar agreements, interest
rate futures or option contracts, currency swap agreements, currency futures or
option agreements and other similar contracts (i) all obligations of such
Person, actual or contingent, as an account party in respect of letters of
credit or bankers’ acceptances, (j) all obligations of any partnership or joint
venture as to which such Person is or may become personally liable, (k) all
obligations of such Person under any Disqualified Stock issued by such Person,
and (l) all Contingent Obligations of such Person.

 

“Optional Prepayment Fee”: As defined in Section 2.6(a)(v).

 

“Prepayment Event”: Means:

 

(a)                                 any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of the Borrower or any Subsidiary, other than (i) prior to repayment,
redemption or defeasance of all of the 8.00% Debentures, the sale, license or
other disposition of intellectual property, inventory or used, worn-out or
surplus equipment, all in the ordinary course of business, and (ii) after the
repayment, redemption or defeasance of all of the 8.00% Debentures, dispositions
described in clauses (a), (b), (c) and (d) of Section 6.2;

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary, but only
to the extent that the Net Asset Sale Proceeds therefrom have not been applied,
or committed pursuant to an agreement (including any purchase orders) to be
applied, to repair, restore or replace such property or asset within 180 days
after such event; or

 

(c)                                  the incurrence by the Borrower or any
Subsidiary of any Indebtedness, other than Indebtedness permitted by
Section 6.12.

 

“Subordinated Debt”: Means (a) the Existing Convertible Debentures, (b) the
8.00% Debentures, and (c) any other Indebtedness of the Borrower, now existing
or hereafter created, incurred or arising, which is subordinated in right of
payment to the payment of the Obligations in a manner and to an extent (i) that
Required Lenders have approved in writing prior to the creation of such
Indebtedness, or (ii) as to any Indebtedness of the Borrower existing on the
date of this Agreement, that Required Lenders have approved as Subordinated Debt
in a writing delivered by Required Lenders to the Borrower on or prior to the
Closing Date.

 

“Term A Loan Maturity Date”:  Means August 31, 2016.

 

“Term B Loan Maturity Date”:  Means August 31, 2016.

 

4

--------------------------------------------------------------------------------


 

“Term B Prepayment Date”: As defined in Section 2.6(a)(iv).”

 

(d)                                 Section 2.6(a) of the Loan Agreement is
hereby amended by replacing the Section in its entirety with the following:

 

“(a)                           Option Prepayments; Prepayment Fee.

 

(i)                                     [intentionally omitted].

 

(ii)                                  The Borrower may prepay the outstanding
Term Loans, in whole or from time to time in part, by paying to the Agent for
disbursement to the Lenders an amount equal to 100% of the principal amount
thereof plus accrued but unpaid interest thereon.

 

(iii)                               Except as provided in
Section 2.6(a)(iv) below, all prepayments under Section 2.6(a)(ii) shall require
not less than three (3) Business Days’ notice to the Agent.  Any notice by the
Borrower of its election to prepay under Section 2.6(a)(ii) shall be
irrevocable.  Each partial prepayment shall be in a minimum aggregate amount for
all of the Lenders of $100,000 or an integral multiple thereof.  Amounts prepaid
on any Term Loan under this Section 2.6(a) shall be for the account of each
Lender in proportion to its respective Term Loan Percentage.

 

(iv)                              For so long as such Term B Loans are
convertible into Common Stock, (A) all prepayments of Term B Loans shall require
not less than twenty (20) Business Days and not more than sixty (60) Business
Days prior written notice to the Agent; (B) any notice of prepayment of Term B
Loans shall state:  (I) such intended prepayment date (the “Term B Prepayment
Date”); (II) the aggregate principal amount of Term B Loans being prepaid, plus
any interest accrued and unpaid, to but excluding, the Term B Prepayment Date,
if any; (III) if fewer than all of the Term B Loans are being prepaid, the
aggregate principal amount of Term B Loans that will be outstanding after such
partial prepayment; (IV) that on the Term B Prepayment Date the aggregate
principal amount and interest accrued and unpaid to, but excluding the Term B
Prepayment Date will become due and payable upon the prepayment of such Term B
Loan, and that interest shall cease to accrue on and after such date; (V) the
Conversion Price, the date on which the right to convert the principal amount of
the Term B Loans to be prepaid will terminate, whether the Borrower has elected
to settle its obligation upon conversion in cash or a combination of cash and
shares of Common Stock in lieu of shares of Common Stock only (and in the event
that the Borrower has elected to settle all or a portion of its conversion
obligation in cash, the date on which the Cash Settlement Averaging Period will
begin) and the places where the Term B Notes may be surrendered for conversion;
and (VI) the place or places where the Term B Notes evidencing the Term B Loans
to be prepaid shall be surrendered for cancellation upon payment of the
outstanding principal, accrued and unpaid interest of such Term B Loans.  Any
notice of prepayment under this Section 2.6(a)(iv) shall be given by the
Borrower or, at the Borrower’s request, by the Agent in the name of and at the
expense of the Borrower.

 

5

--------------------------------------------------------------------------------


 

(v)                                 The Borrower shall pay the Lenders holding
Term Loans prepaid, in accordance with the their respective Term Loan
Percentage, a non-refundable prepayment fee equal to the Prepayment Percentage
of the aggregate amount of principal prepaid (the “Optional Prepayment Fee”). 
The Optional Prepayment Fee shall be paid concurrently with each prepayment
pursuant to Section 2.6(a)(ii).”

 

(e)                                  Section 2.6 is hereby amended by adding a
clause (e) at the end thereof as follows:

 

“(e)                            Prepayment Following Change of Control.  If a
Change of Control occurs, the Borrower shall deliver notice to the Agent within
five (5) Business Days following such Change of Control specifying that a Change
of Control has occurred and offering to prepay the Term Loans of each Lender, or
any part thereof (in a principal amount of $1,000 or an integral multiple
thereof), and in connection therewith to pay each Lender electing prepayment a
non-refundable fee of one percent (1%) of the aggregate amount of principal
prepaid.  The Agent shall distribute copies of such notice to the Lenders and
each Lender shall have thirty (30) days from the date of such notice (the
“Change of Control Notice Period”) to elect to have their Term Notes prepaid, in
whole or in part.  Each Lender electing to have all or a portion of their Term
Loans prepaid shall deliver to the Agent prior to the expiration of the Change
of Control Notice Period a notice indicating the amount of the Term Notes held
by such Lender which such Lender elects to be prepaid as follows:

 

Aggregate principal amount of Term A Notes held by Lender:         ;

 

Principal amount of Term A Notes Held by Lender to be prepaid:          ;

 

Aggregate principal amount of Term B Notes held by Lender:          ;

 

Principal amount of Term B Notes Held by Lender to be prepaid:           .

 

On the date which is forty (40) days following the Change of Control (or if such
date is not a Business Day the next Business Day) the Borrower shall pay to the
Agent, for payment to the Lenders that have elected to have of their Term A
Loans or Term B Loans prepaid, the principal amount which the Lenders have
elected to have prepaid together with accrued and unpaid interest thereon, plus
the applicable prepayment fee.”

 

(f)                                   Article V of the Loan Agreement is hereby
amended to add new Section 5.14 to read in its entirety as follows:

 

“Section 5.14                       Minimum Liquidity.  The Borrower shall at
all times maintain not less than $8,000,000 in Unrestricted Cash.”

 

6

--------------------------------------------------------------------------------


 

(g)                                  Section 6.1 of the Loan Agreement is hereby
amended by replacing the Section in its entirety with the following:

 

“Section 6.1.                           Merger.  The Borrower will not merge or
consolidate or enter into any analogous reorganization or transaction with any
Person or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution) nor permit any Subsidiary to do any of the foregoing (each a
“Merger Transaction”); provided, however, that so long as no Default or Event of
Default has occurred and is continuing or would be caused thereby, and the
Obligations have not been accelerated pursuant to Section 7.2, any Subsidiary
may be merged with or liquidated into the Borrower or any Guarantor if the
Borrower or such Guarantor is the surviving corporation or concurrently with the
effectiveness of such Merger Transaction the continuing or surviving Person
shall expressly assume the obligations of such Borrower or such Guarantor under
the Loan Documents pursuant to agreements reasonably satisfactory to the Agent
and, provided, further, that, so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby, and the Obligations have
not been accelerated pursuant to Section 7.2, (A) the Borrower may merge with
another Person so long as (I) the Borrower is the surviving entity or
concurrently with the effectiveness of such Merger Transaction the continuing or
surviving Person expressly assumes the obligations of such Borrower under the
Loan Documents pursuant to agreements reasonably satisfactory to the Agent and
(II) no Cash or Cash Equivalents are exchanged by the Borrower as consideration
for the Merger Transaction, (B) if the VWAP is less than or equal to 150% of the
Initial VWAP but greater than 50% of the Initial VWAP and the Merger Transaction
is consummated prior to October 30, 2014, the Borrower may merge with another
Person in exchange for Cash or Cash Equivalents (each a “Cash Merger”) so long
as (I) the Borrower is the surviving entity or concurrently with the
effectiveness of such Merger Transaction the continuing or surviving Person
expressly assumes the obligations of such Borrower under the Loan Documents
pursuant to agreements reasonably satisfactory to the Agent and (II) the
aggregate value of all such Cash Mergers does not exceed $25,000,000, (C) if the
VWAP is greater than 150% of the Initial VWAP or the Merger Transaction is
consummated on or after October 30, 2014, the Borrower may merge with another
Person so long as the Borrower is the surviving entity or concurrently with the
effectiveness of such Merger Transaction the continuing or surviving Person
expressly assumes the obligations of such Borrower under the Loan Documents
pursuant to agreements reasonably satisfactory to the Agent.”

 

(h)                                 Section 6.2 of the Loan Agreement is hereby
amended by replacing the Section in its entirety with the following:

 

“Section 6.2                              Dispositions of Assets.  The Borrower
will not, nor will permit any Subsidiary to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one
transaction or a series of transactions), including without limitation any
transfer by the Borrower to a Subsidiary (other than a Guarantor) or a
Subsidiary to any other Subsidiary (other than a Guarantor), any property
(including accounts and notes receivable, with or

 

7

--------------------------------------------------------------------------------


 

without recourse) or enter into any agreement to do any of the foregoing (unless
such agreement expressly provides that the Borrower’s obligation to undertake
any of the foregoing is subject to the prior approval of the Agent), except
that, so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, and the Obligations have not been accelerated
pursuant to Section 7.2, (i) prior to repayment, redemption or defeasance of all
of the 8.00% Debentures, the Borrower and any Subsidiary may sell, license or
otherwise dispose of (x) intellectual property, inventory or used, worn-out or
surplus equipment, all in the ordinary course of business inventory and (y) any
other property as long as the net proceeds from the sale of such other property
are applied to the Term Loans in accordance with Section 2.6(b)(i), and
(ii) after repayment, redemption or defeasance of all of the 8.00% Debentures,
any of the following transactions are expressly permitted hereunder:

 

(a)                                 the sale, license or other disposition of
intellectual property, inventory or used, worn-out or surplus equipment, all in
the ordinary course of business;

 

(b)                                 the sale of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the Net Asset Sale Proceeds of such sale are applied
with reasonable promptness (and in no event more than sixty (60) days after such
sale of equipment) to the purchase price of such replacement equipment;

 

(c)                                  other dispositions of property from and
after October 1, 2013 whose net book value in the aggregate does not exceed 5%
of the Borrower’s total consolidated assets as shown on its balance sheet for
its most recent prior fiscal quarter;

 

(d)                                 any Asset Sale for which the Net Asset Sale
Proceeds of such Asset Sale are (i) retained as cash or Cash Equivalents or
(ii) used within 365 days of the receipt of such Net Asset Sale Proceeds (i) to
pay for any Permitted Acquisitions, (ii) to purchase tangible assets or any
information systems or (iii) for working capital or research and development
purposes, provided, that, the aggregate fair market value of all property
disposed of pursuant to this Section 6.2(d) from and after October 1, 2013 may
not exceed $20,000,000; and

 

(e)                                  other Asset Sales in addition to those
allowed pursuant to Section 6.2(d) above, provided that the Net Asset Sale
Proceeds of the Asset Sale are applied to the Term Loans in accordance with
Section 2.6(b)(i).”

 

(i)                                     Section 6.12(i) of the Loan Agreement is
hereby amended by replacing the Section in its entirety with the following:

 

“(i)                               Other Indebtedness in an aggregate principal
amount not to exceed $20,000,000 at any time outstanding provided that, if such
Indebtedness is incurred at any time prior to October 30, 2014, the VWAP at the
time of the incurrence of such Indebtedness is greater than or equal to 150% of
the Initial VWAP;”

 

8

--------------------------------------------------------------------------------


 

(j)                                    Section 6.13 is hereby amended by adding
a clause (l) at the end thereof as follows:

 

“Liens granted upon any property of the Borrower or any Subsidiary to secure
Indebtedness incurred pursuant to Section 6.12(i) and that is junior in priority
to all Liens granted to the Agent and the Lenders under the Security Documents
to secure the Obligations.”

 

(k)                                 Article VI of the Loan Agreement is hereby
amended to add new Section 6.19 to read in its entirety as follows:

 

“Section 6.19                       Minimum Consolidated Revenue.  The Borrower
shall not permit its Consolidated Revenue for any Fiscal Quarter to be less than
$10,000,000.”

 

(l)                                     Article VI of the Loan Agreement is
hereby further amended to add at the end thereof a paragraph as follows:

 

“Anything herein to the contrary notwithstanding, so long as no Default or Event
of Default has occurred and is continuing, or will occur as a result thereof,
the Borrower may, and may permit any Subsidiary to, directly or indirectly
(i) make any prepayment on or purchase, redeem or defease any or all of the
8.00% Debentures, whether in open market or privately negotiated transactions,
by public tender offer or otherwise, (ii) deposit in escrow or otherwise set
aside cash and Cash Equivalents for the repayment of any or all of the 8.00%
Debentures at their stated maturity date or at some earlier date, or (iii) issue
Common Stock, or a combination of cash, Cash Equivalents and Common Stock, to
the holders of the 8.00% Debentures in exchange for such debentures.”

 

(m)                             Section 7.1(l) of the Loan Agreement is hereby
amended by replacing the Section in its entirety with the following:

 

“(l)                               [intentionally omitted].”

 

(n)                                 Section 10.1(a) of the Loan Agreement is
hereby amended by deleting the words “Term B Loan Maturity Date” in the first
sentence thereof and replacing it with “close of business on the Business Day
immediately preceding October 30, 2014”.

 

(o)                                 The Loan Agreement is hereby amended by
deleting Exhibit G thereto.

 

2.                                      Conditions Precedent to Effectiveness of
Amendment. This Amendment shall become effective as of the date hereof when, and
only when, each of the following conditions shall have been satisfied (it being
understood that the satisfaction of one or more of the following conditions may
occur concurrently with the effectiveness of this Amendment) or waived, as
determined by the Agent in its sole discretion (such date, the “Third Amendment
Effective Date”).

 

(a)                                 The Agent shall have received a counterpart
of this Amendment duly executed by the Borrower and each other Loan Party.

 

(b)                                 The representations and warranties set forth
herein shall be true and correct as of the date hereof and such representations
and warranties shall continue to be true after giving effect to this Amendment
and the other transactions contemplated hereby.

 

9

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall have received a written
invoice for, and shall have reimbursed, all reasonable fees, costs, and expenses
of the Agent and the Lenders (including filing and recording costs and fees and
expenses of Gibson Dunn & Crutcher LLP, counsel to the Agent) incurred or
estimated to be incurred on or before the Third Amendment Effective Date in
connection with this Amendment and the transactions contemplated hereby.

 

(d)                                 No Default of Event of Default shall have
occurred or be continuing on the date hereof

 

(e)                                  The Agent shall have received legal
opinions from Borrower’s counsel in form and substance acceptable to the Agent
and the Lenders.

 

(f)                                   The Agent shall have received:

 

(i)                                     a certificate of the secretary or
assistant secretary of the Borrower and the Guarantors (the “Loan Parties”)
dated the Third Amendment Effective Date, certifying (A) that attached thereto
is a true and complete copy of the organizational documents of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of such entity’s organization, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such entity authorizing the execution, delivery and performance of the Amendment
and such other documents as may be executed concurrently herewith to which such
person is a party, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of such entity (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i)); and

 

(ii)                                  a certificate as to the good standing of
each Loan Party (in so-called “long-form” if available) as of a recent date,
from such Secretary of State (or other applicable Governmental Authority).

 

(g)                                  The Agent shall have received a
certificate, dated the Third Amendment Effective Date and signed by the chief
executive officer and the chief financial officer of Borrower, certifying that
the conditions precedent set forth herein have been satisfied as of the Third
Amendment Effective Date.

 

(h)                                 The Borrower shall have paid to the Agent
the Third Amendment Consent Fee.

 

(i)                                     The Global Assignment and Acceptance and
Repurchase and Resissue Agreement substantially in the form attached hereto as
Exhibit A shall have been executed by the parties thereto, and the assignments,
repurchases and reissuances contemplated thereunder shall have occurred to the
satisfaction of the Agent.

 

(j)                                    The Agent shall have received such other
documents as the Lenders or the Agent may reasonably request.

 

3.                                      Representations and Warranties of the
Borrower. The Borrower hereby represents and warrants to the Lenders that:

 

(a)                                 To the Borrower’s Knowledge, no Default or
Event of Default exists under the Loan Agreement as of the date hereof.

 

(b)                                 The execution and delivery of this Amendment
by each Loan Party will result in valid and legally binding obligations of such
entity enforceable against it in accordance with the terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

 

10

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and performance by
the Borrower and the other Loan Parties of this Amendment has been duly
authorized by all necessary corporate or other organizational action, and do not
and will not: (i) contravene the terms of any of such Person’s organizational
documents; (ii) conflict with or result in any breach or contravention of, or
result in or require the creation of any Lien, or require any payment by the
Borrower to be made under (A) any contractual obligation to which the Borrower
is a party or affecting the Borrower or the properties of the Borrower or any of
its subsidiaries or (B) any order, injunction, writ or decree of any
governmental authority or any arbitral award to which the Borrower or any
material portion of its property is subject; or (iii) violate any applicable law
in any material respect. No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any governmental authority or any
other Person is necessary or required on the part of the Borrower or the other
Loan Parties in connection with the execution, delivery or performance by, or
enforcement against the Borrower or the other Loan Parties of, this Amendment,
other than the filing of any uniform commercial code financing statements or
amendments thereto and any filings required under federal securities laws.

 

(d)                                 Each of the representations and warranties
made by any Loan Party set forth in Article IV of the Loan Agreement or in any
other Loan Document are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Occurrence” are true and correct in all respects) on and as of
the Third Amendment Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

 

(e)                                  The Loan Documents (as such term is
modified by this Amendment) constitute First Lien Loan Documents under and are
entitled to the benefits of the Intercreditor Agreement.

 

4.                                      Consent Fee.  The Borrower shall pay to
the Agent for the benefit of the Lenders and certain affiliates thereof (to be
shared as agreed among them prior to the date hereof) a consent fee of
$308,487.89 (the “Third Amendment Consent Fee”).

 

5.                                      Releases. In partial consideration of
the Lenders’ willingness to enter into this Amendment, the Borrower and the
other Loan Parties hereby release the Lenders and the Agent and their respective
officers, affiliates, employees, representatives, agents, financial advisors,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected, to the extent that any
of the foregoing arises from any action or failure to act in connection with the
Loan Agreement or any other Loan Document or any document entered into in
connection therewith on or prior to the date hereof.

 

6.                                      Counterparts. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or email shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

7.                                      APPLICABLE LAW. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.                                      Entirety. This Amendment and the Loan
Documents, and any documents entered into in connection herewith, embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Amendment,
together with the Loan Documents and any documents entered into in connection
herewith, represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties. In the event
there is a conflict between this Amendment and the Loan Documents or any
documents entered into in connection herewith, this Amendment shall control.

 

9.                                      Severability. In case any provision in
or obligation hereunder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

11

--------------------------------------------------------------------------------


 

9.                                      Successors and Assigns; Transfers. This
Amendment shall be binding upon and inure to the benefit of each of the parties
and their respective successors and assigns.

 

10.                               Notices. Any notice or other communication to
any party in connection with this Amendment shall be in writing and shall be
sent by manual delivery, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

 

11.                               Costs and Expenses. Whether or not the Third
Amendment Effective Date occurs, the Borrower agrees to pay all reasonable costs
and expenses of the Agent in connection with the preparation, execution and
delivery of this Amendment and the related Term Sheet and the other instruments
and documents to be delivered hereunder, if any (including, without limitation,
the reasonable fees and expenses of Gibson Dunn & Crutcher LLP, counsel to the
Agent).

 

12.                               Reference to and Effect on the Existing Loan
Agreement. On and after the Third Amendment Effective Date, each reference in
the Existing Loan Agreement to the “Agreement,” “hereunder,” “hereof’ or words
of like import referring to the Existing Loan Agreement, and each reference in
each of the Loan Documents to “the Loan Agreement,” “thereunder,” “thereof’ or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Existing Loan Agreement, as amended by this Amendment. The
Existing Loan Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under any of the Loan Documents, or constitute a waiver of any provision
of any of the Loan Documents. This Amendment is a Loan Document.

 

13.                               Reaffirmation. Each Loan Party hereby confirms
its respective guarantees, pledges, grants of security interests and mortgages
and other obligations, as applicable, under and subject to the terms of each
Loan Document to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment, such guarantees, pledges, grants of security
interests and mortgages and other obligations, and the terms of each Loan
Document to which it is a party, are not impaired or affected in any manner
whatsoever and shall continue to be in full force and effect after giving effect
to this Amendment. The undersigned include all Guarantors.

 

14.                               Waivers and Amendments. This Amendment can be
waived, modified, amended, or terminated only explicitly in a writing signed by
the Borrower and the Agent. A waiver so signed shall be effective only in the
specific instance and for the specific purpose given.

 

15.                               Third Party Beneficiaries. This Amendment is
intended for the benefit of the parties hereto and their respective successors
and assigns, and is not intended to be enforceable by any third parties other
than any acquiring parties under a definitive purchase agreement.

 

16.                               Captions. Captions in this Amendment are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Amendment.

 

[Signature pages follow.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

VITESSE SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Christopher R. Gardner

 

Name:  Christopher R. Gardner

 

Title:  Chief Executive Officer

 

 

 

 

 

VITESSE MANUFACTURING & DEVELOPMENT CORPORATION

 

 

 

 

 

By: :

/s/ Christopher R. Gardner

 

Name:  Christopher R. Gardner

 

Title: President

 

 

 

 

 

VITESSE SEMICONDUCTOR SALES CORPORATION

 

 

 

 

 

By: :

/s/ Christopher R. Gardner

 

Name:  Christopher R. Gardner

 

Title:  President

 

 

 

 

 

WHITEBOX VSC, LTD, as Agent

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name:

Mark Strefling

 

 

Title:

Director

 

[Signature Page to Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WHITEBOX MULTI STRATEGY PARTNERS, LP, as a Lender

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name:  Mark Strefling

 

 

Title:  General Counsel & Chief Compliance Officer

 

 

 

 

 

WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS, LP, as an Assignee

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name:  Mark Strefling

 

 

Title:  General Counsel & Chief Compliance Officer

 

 

 

 

 

WHITEBOX CREDIT ARBITRAGE PARTNERS, LP, as an Assignee

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name:  Mark Strefling

 

 

Title:  General Counsel & Chief Compliance Officer

 

 

 

 

 

PANDORA SELECT PARTNERS, LP, as an Assignee

 

 

 

 

 

By:

/s/ Mark Strefling

 

 

Name:  Mark Strefling

 

 

Title:  General Counsel & Chief Compliance Officer

 

[Signature Page to Third Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Global Assignment and Acceptance and Repurchase and Resissue Agreement

 

A-1

--------------------------------------------------------------------------------


 

Execution Copy

 

GLOBAL ASSIGNMENT AND ACCEPTANCE AND
REPURCHASE AND RE-ISSUE AGREEMENT

 

GLOBAL ASSIGNMENT AND ACCEPTANCE AND REPURCHASE AND RE-ISSUE AGREEMENT, dated as
of November 5, 2013 (this “Assignment and Acceptance”), by and among, on the one
hand, Whitebox VSC, Ltd., in its capacity as Agent and a Lender under the Loan
Agreement referenced below (in such capacity, “Assignor”), and, on the other
hand, Whitebox Multi Strategy Partners, LP, Whitebox Concentrated Convertible
Arbitrage Partners, LP, Whitebox Credit Arbitrage Partners, LP, IAM Mini Fund
14, Ltd., Pandora Select Partners, LP, and Whitebox Special Opportunities Fund
Series B Partners, LP (collectively, the “Assignees”), and Vitesse Semiconductor
Corporation, as Borrower.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Borrower is a party to that certain Loan Agreement dated as of
August 23, 2007 (as amended by the First Amendment to Loan Agreement dated as of
October 16, 2009 and the Second Amendment to Loan Agreement dated as of
February 2, 2011, the “Loan Agreement”) by and among Borrower, Whitebox
VSC, Ltd., as Agent (the “Agent”);

 

WHEREAS, the Borrower, the Agent, the Assignor and the Assignees desire to enter
into certain assignments, repurchases and refundings under the Loan Agreement to
effect new holdings under the Loan Agreement prior to entering into that certain
Third Amendment to Loan Agreement, dated as of the date hereof (the “Third
Amendment”), by and among the Borrower, the Agent, the Assignor and certain of
the Assignees;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             Unless otherwise defined herein, terms which are defined in the
Loan Agreement and used herein are so used as so defined.

 

2.             Subject to the terms and conditions hereof, effective as of the
Assignment Effective Date (as defined below), (a) Assignor hereby irrevocably
sells and assigns, the interests in the Term A Loans and Term B Loans as set
forth Schedule A, without recourse to Assignor, and all of Assignor’s rights and
obligations with respect to the Term Loans under the Loan Agreement, and (b) the
Assignees hereby irrevocably purchase and assume, the interests in the Term A
Loans and Term B Loans as set forth on Schedule A, without recourse to Assignor,
and all of Assignor’s rights and obligations with respect to the Term Loans
under the Loan Agreement (the “Assigned Interests”).

 

3.             Immediately upon the assignment of the Assigned Interests, the
Borrower shall repurchase the Term A Loans and the Term B Loans assigned to IAM
Mini Fund 14, Ltd. and Whitebox Special Opportunities Fund Series B Partners, LP
(the “Redeemed Notes”) at a purchase price (the “Redemption Price”) equal to the
sum of 104% of the outstanding principal amount of the Term A Loans and Term B
Loans held by such Lenders plus accrued and upaid interest thereon, as set forth
on Schedule B.  Concurrently with such repurchase of the Redeemed Notes,
Borrower shall re-issue to Whitebox Multi Strategy Partners, LP, Whitebox
Concentrated Convertible Arbitrage Partners, LP, Whitebox Credit Arbitrage
Partners, LP and Pandora Select Partners, LP., Term A Loans and Term B Loans in
an aggregate principal amount of 100% of the

 

1

--------------------------------------------------------------------------------


 

 

outstanding principal amount of the Redeemed Notes (the “Re-Issued Notes”),
against payment by such Lenders to the Borrower of a purchase price equal to the
Redemption Price, all as set forth on Schedule B.  The Re-Issued Notes shall be
deemed outstanding under the Loan Agreement and shall be deemed to have accrued
interest equal to the amount of the accrued interest retired with respect to the
Redeemed Notes.  The Loan Agreement is hereby amended or waived to the extent
necessary to effect the purposes of this paragraph.

 

4.             Assignor does not (a) make any representation or warranty or
assume any responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Agreement or with respect
to the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any other instrument or document furnished
pursuant hereto or thereto, or any collateral or the legality, validity,
perfection or priority of any Lien granted or purported to be granted pursuant
to Security Document, or any other agreement purporting to grant a Lien in any
property of any Person to secure the Obligations, or (b) make any representation
or warranty or assume any responsibility with respect to the financial condition
of any Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by any Borrower, any of their Subsidiaries or any other obligor of
any of their respective obligations under the Loan Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.

 

5.             Each of the Assignees (a) represents and warrants that it is
legally authorized to enter into this Assignment and Acceptance, (b) confirms
that it has received a copy of each of the Loan Agreement and related documents,
together with copies of the financial statements furnished or delivered in
connection therewith and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance, (c) agrees that it will, independently and without
reliance upon Assignor or Agent, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Agreement or any other instrument
or document furnished pursuant hereto or thereto, and (d) agrees that it will be
bound by the provisions of the Loan Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Loan Agreement is
required to be performed by it as a Lender.

 

6.             This Assignment and Acceptance shall become effective upon the
satisfaction of the following conditions (the date upon which such conditions
are first satisfied being the “Assignment Effective Date”): (a) the execution
and delivery of this Assignment and Acceptance by each of the parties hereto;
(b) the receipt by Agent, for the account of Assignor, from the Assignees of an
amount equal to the aggregate principal amount of the Term A Loans and Term B
Loans assigned pursuant to this Assignment and Acceptance as set forth on
Schedule A; (c) the receipt by Agent, for the account of Assignor, from the
Assignees of an amount equal to the amount payable, as of the date of such
payment, in respect of all accrued and unpaid interest and all fees and any
other amounts payable under the Loan Agreement as of such date of payment,
including without limitation all amounts are set forth on Schedule A (assuming
the Assignment Effective Date occurs on November 5, 2013).  If the Assignment
Effective Date does not occur on November 5, 2013, the amounts payable hereunder
shall be updated pursuant to a new Schedule A and Schedule B to be prepared by
Agent.  Payment of the amounts set forth on Schedule A shall be made to the
Agent’s account below:

 

2

--------------------------------------------------------------------------------


 

[                         ]

[                         ]

[                         ]

 

7.             Payment of the amounts to be paid pursuant to paragraph 3 shall
be made to:

 

Whitebox Special Opp. Fund
L.P. — Series B:

 

IAM Mini-Fund 14 Limited:

 

Borrower:

 

 

 

 

 

 

 

[                         ]

 

[                         ]

 

[                         ]

 

[                         ]

 

[                         ]

 

[                         ]

 

[                         ]

 

[                         ]

 

[                         ]

 

 

8.             Upon the effectiveness of this Assignment and Acceptance,
(a) from and after the Assignment Effective Date, Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Agreements, (b) the Assignees shall
be entitled to the benefit of each of the provisions of the Loan Agreement, and
(c) the Assignor shall continue to be entitled to the benefit of the provisions
of the Loan Agreement that survive assignment by their terms.

 

9.             THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  ASSIGNOR AND ASSIGNEES
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT AND ACCEPTANCE.

 

10.          This Assignment and Acceptance may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  This Assignment and Acceptance is
being executed and delivered pursuant to Section 9.5 of the Loan Agreement.  The
parties to the Loan Agreement waive any variances between this Assignment and
Acceptance and the form of Assignment and Acceptance provided for in the Loan
Agreement.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

 

 

 

WHITEBOX VSC, LTD., As Agent, Lender and Assignor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

WHITEBOX MULTI STRATEGY PARTNERS, LP, as an Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

WHITEBOX CONCENTRATED CONVERTIBLE ARBITRAGE PARTNERS, LP, as an Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WHITEBOX CREDIT ARBITRAGE PARTNERS, LP, as an Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

 

IAM MINI FUND 14, LTD., as Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

PANDORA SELECT PARTNERS, LP, as an Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WHITEBOX SPECIAL OPPORTUNITIES FUND SERIES B PARTNERS, LP, as an Assignee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

VITESSE SEMICONDUCTOR CORPORATION, as the Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Loans
under Loan Agreement

 

Commitments/Loans

 

Assignor

 

Principal Balance
Outstanding

 

Accrued Interest

 

Total Indebtedness
Outstanding

 

WHITEBOX VSC, LTD.

 

Term A Loan:
$7,856,658.48

 

Term A Loan: $48,122.03

 

Term A Loan:
$7,904,780.51

 

 

 

 

 

 

 

 

 

 

 

Term B Loan:
$9,341,806.99

 

Term B Loan:
$43,595.10

 

Term B Loan:
$9,385,402.09

 

 

A-1

--------------------------------------------------------------------------------


 

Assignees

 

Fund

 

Term A
Bonds

 

Term A
Accrued

 

Term A
(Principal
and Interest)

 

Whitebox Multi Strategy Partners, LP

 

$

2,117,416.30

 

$

12,969.17

 

$

2,130,385.47

 

Whitebox Concentrated Convertible Arbitrage Partners, LP

 

$

2,359,647.09

 

$

14,452.84

 

$

2,374,099.93

 

Whitebox Credit Arbitrage Partners, LP

 

$

844,629.96

 

$

5,173.36

 

$

849,803.32

 

IAM Mini Fund 14, Ltd

 

$

251,916.09

 

$

1,542.99

 

$

253,459.08

 

Pandora Select Partners, LP

 

$

351,238.48

 

$

2,151.34

 

$

353,389.82

 

Whitebox Special Opportunities Fund Series B Partners, LP

 

$

1,931,810.56

 

$

11,832.34

 

$

1,943,642.90

 

Total Bonds

 

$

7,856,658.48

 

$

48,122.03

 

$

7,904,780.51

 

 

Fund

 

Term B
Bonds

 

Term B
Accrued

 

Term B
(Principal
and Interest)

 

Whitebox Multi Strategy Partners, LP

 

$

2,517,672.68

 

$

11,749.14

 

$

2,529,421.82

 

Whitebox Concentrated Convertible Arbitrage Partners, LP

 

$

2,805,692.49

 

$

13,093.23

 

$

2,818,785.72

 

Whitebox Credit Arbitrage Partners, LP

 

$

1,004,290.83

 

$

4,686.69

 

$

1,008,977.52

 

IAM Mini Fund 14, Ltd

 

$

299,535.93

 

$

1,397.83

 

$

300,933.76

 

Pandora Select Partners, LP

 

$

417,633.28

 

$

1,948.96

 

$

419,582.24

 

Whitebox Special Opportunities Fund Series B Partners, LP

 

$

2,296,981.78

 

$

10,719.25

 

$

2,307,701.03

 

Total Bonds

 

$

9,341,806.99

 

$

43,595.10

 

$

9,385,402.09

 

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE B
Repurchased and Issued Term A Loans and Term B Loans

 

Fund

 

Repurchased
Term A Bonds

 

Repurchased
Term A
Accrued

 

Issued Term
A Loans
(Principal and
Interest)

 

Whitebox Multi Strategy Partners, LP

 

 

 

 

 

545,931.66

 

Whitebox Concentrated Convertible Arbitrage Partners, LP

 

 

 

 

 

545,931.66

 

Whitebox Credit Arbitrage Partners, LP

 

 

 

 

 

545,931.66

 

IAM Mini Fund 14, Ltd

 

251,916.09

 

1,542.99

 

—

 

Pandora Select Partners, LP

 

 

 

 

 

545,931.66

 

Whitebox Special Opportunities Fund Series B Partners, LP

 

1,931,810.56

 

11,832.34

 

—

 

Total Bonds

 

 

 

 

 

2,183,726.65

 

 

Fund

 

Repurchased
Term B Bonds

 

Term B
Accrued

 

Issued Term B
Loans
(Principal and
Interest)

 

Whitebox Multi Strategy Partners, LP

 

 

 

 

 

649,129.43

 

Whitebox Concentrated Convertible Arbitrage Partners, LP

 

 

 

 

 

649,129.43

 

Whitebox Credit Arbitrage Partners, LP

 

 

 

 

 

649,129.43

 

IAM Mini Fund 14, Ltd

 

299,535.93

 

1,397.83

 

—

 

Pandora Select Partners, LP

 

 

 

 

 

649,129.43

 

Whitebox Special Opportunities Fund Series B Partners, LP

 

2,296,981.78

 

10,719.25

 

—

 

Total Bonds

 

 

 

 

 

2,596,517.71

 

 

B-1

--------------------------------------------------------------------------------